 
AMENDMENT NO.  2
TO
CHINA ARCHITECTURAL ENGINEERING, INC.
 
2009 OMNIBUS INCENTIVE PLAN
 
The following constitutes Amendment No. 2 to the 2009 Omnibus Incentive Plan
(the “Plan”) of China Architectural Engineering, Inc. (the “Company”).  This
amendment increases the total number of authorized shares of Common Stock
reserved and available for issuance under the Plan from 2,000,000 shares by
2,000,000 shares so that the Plan authorizes a total of 4,000,000 shares.
 
Pursuant to the resolutions of the board of directors dated October 21, 2010 and
approval from the stockholders of the Company at the Annual Meeting of
Stockholder held on December 7, 2010, Article IV Section 4.01 of the Plan shall
be deleted in its entirety and replaced with the following:
 
“4.01 Number of Shares Issuable.  The total number of shares initially
authorized to be issued under the Plan shall be 4,000,000 shares of Common
Stock.  The foregoing share limit shall be subject to adjustment in accordance
with Section 11.07.  The shares to be offered under the Plan shall be authorized
and unissued Common Stock, or issued Common Stock that shall have been
reacquired by the Company.”
 
IN WITNESS WHEREOF, pursuant to the due authorization and adoption of this
amendment to the Plan by the board of directors and stockholders on the day and
year set forth below, the Company has caused this amendment to the Plan to be
duly executed by its duly authorized officer.
 
Dated:  December 7, 2010
 

 
CHINA ARCHITECTURAL ENGINEERING, INC.,
a Delaware corporation
           
By:
        /s/  Wing Lun (Alan) Leung
     
Name:    Wing Lun (Alan) Leung
     
Title:      Chief Executive Officer
 

 
 
 
 

--------------------------------------------------------------------------------

 
 